DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3119169A1 (Bae) in view of US 2015/0208499 A1 (Wu).
Bae discloses, referring primarily to figure 2, a wiring board, comprising: an insulating plate (110); a first metal layer (120, 130) covering at least a part of the insulating plate; and a second metal layer (140) covering at least a part of the first metal layer, wherein an area of the first metal layer in contact with the second metal layer is smaller than an area of the second metal layer facing the first metal layer. Bae does not specifically state that the insulating plate is glass [claim 1]. Instead, Bae generically states that the insulating plate may comprise ceramic ([0055]). It is well known in the art that glass is a type of ceramic used for insulating plates as evidenced by Wu ([0040]). Therefore, it would have been obvious, to one having ordinary skill in the art, to use glass as the insulating plate in the invention of Bae as is known in the art and evidenced by Wu. The motivation for doing so would have been to use a known material for insulation.
Additionally, the modified invention of Bae teaches wherein the first metal layer is formed by stacking a plurality of metals (120, 130) [claim 2].
Moreover, although the modified invention of Bae does not specifically teach that in the first metal layer, titanium, copper, and electroless nickel-phosphorus plating are sequentially stacked from the glass plate, and a palladium-containing material is disposed between a layer of the copper and a layer of the electroless nickel-phosphorus plating [claim 3]. Wu teaches using such a conductive layer structure ([0051]-[0052]). 

Alternately, Bae discloses, referring primarily to figure 2, a wiring board, comprising: an insulating plate (110); a first metal layer (140) covering at least a part of the insulating plate; and a second metal layer (130) covering at least a part of the first metal layer, wherein an area of the first metal layer in contact with the second metal layer is smaller than an area of the second metal layer facing the first metal layer. Bae does not specifically state that the insulating plate is glass [claim 1]. Instead, Bae generically states that the insulating plate may comprise ceramic ([0055]). It is well known in the art that glass is a type of ceramic used for insulating plates as evidenced by Wu ([0040]). Therefore, it would have been obvious, to one having ordinary skill in the art, to use glass as the insulating plate in the invention of Bae as is known in the art and evidenced by Wu. The motivation for doing so would have been to use a known material for insulation.
Additionally, the modified invention of Bae teaches wherein the second metal layer is an electrolytic copper plating layer (Bae [0061]) [claim 4], wherein the second metal layer is eroded around an outer periphery of a surface in contact with the first metal layer [claim 5].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C NORRIS whose telephone number is (571)272-1932.  The examiner can normally be reached on 7:15-15:15 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEREMY C. NORRIS

Art Unit 2847



/JEREMY C NORRIS/Primary Examiner, Art Unit 2847